130 SourH WiLLow STREET, Surre 3
Kenal, ALASKA 99611
Puone (907) 283-2600 Fax (907) 283-2009

GILMAN & PEVEHOUSE

 

 

Blaine D. Gilman, Esq.

Emily A.J. Hall, Esq.

Gilman & Pevehouse

130 South Willow, Suite 3

Kenai, Alaska 99611

Tel: (907) 283-2600

Fax: (907) 283-2009

Email: bdgilman@gilmanlawak.com
ejhall(@gilmanlawak.com

 

Attorneys for Helen Knopp, as Personal Representative
Of the Estate of Gary Knopp, deceased, Helen Knopp, individually
And G & H Construction

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

CHRISTOPHER JOEL WRIGHT and
CYNTHIA ELAINE WRIGHT, as Co-
Personal Representatives of the Estate of
KIRSTIN NICOLE WRIGHT, deceased,

et al.,
Plaintiffs,
Vv.

)
)
)
)
)
)
)
)
)
)

Helen Knopp, as Personal Representative )
Of The Estate Of Gary Knopp, deceased, )
etal., )

)
Defendants. )
) Case No.: 3:21-cv-00049-JWS

ANSWER TO COUNTER-CLAIM
Helen Knopp, as Personal Representative of the Estate of Gary Knopp, deceased,
(“Answering Counter-Claim Defendant”) by and through Gilman & Pevehouse, answers Cindy
Lynn Rainey-Bell as Personal Representative of the Estate of Gregory Bell’s Counter-Claim as

follows:!

 

' The Estate of Gregory Bell has filed identical Counter-Claims in the Wright Estate lawsuit (3:21-cv-00049-JWS)
and the Hulsey Estates’ lawsuit (3:21-cv-00051). These cases were consolidated on May 24, 2021. In order to

Answer To Counter-Claim, Page 1 of 6

Wright, et al. v, Knopp, et al. Case No: 3:21-cy-00049-JWS
e"Case 3:21-cv-00049-IWS Document 22 Filed 05/27/24 Page tof 6

 
GILMAN & PEVEHOUSE
Kenal, ALASKA 99611
PuonE (907) 283-2600 Fax (907) 283-2009

130 Sour WiLLow Street, Surre 3

 

 

124, With regard to paragraph 124 of the Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

125. With regard to paragraph 125 of the Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

I. GENERAL ALLEGATIONS

126. With regard to paragraph 126 of the Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

127. With regard to paragraph 127 of the Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

128. With regard to paragraph 128 of the Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

129. With regard to paragraph 129 of the Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein,

130. With regard to paragraph 130 of the Counter-claim, Answering Counter-Claim
Defendant admits that Gary Knopp saw an ophthalmologist in June 2014. Answering Counter-
Claim Defendant further admits that at that visit, Gary Knopp’s (confrontation) visual field were
abnormally inferiorly in the right and left eyes. Answering Counter-Claim Defendant admit that
Gary Knopp had an artificial lens in place in the right eye, and age-related changes in the left
eye. Answering Counter-Claim Defendant denies any further allegations contained therein.

131. With regard to paragraph 131 of Counter-Claim, Answering Counter-Claim
Defendant admits that Gary Knopp’s most recent visual field testing too place on October 1, 2019.

Answering Counter-Claim Defendant admits that test results showed visual field deficits in both

 

avoid confusion, the Estate of Gary Knopp, is filing a single answer to counter-claim in the Wright Estate Lawsuit
and incorporates its answers into the Hulsey Estates’ lawsuit.

Answer To Counter-Claim, Page 2 of 6
Wrigh ; ; - 3:91 -cv- -
right, &¢ al. % POR BLS: ays Document 22. Filed 05/27/S PAG dry 00049-IWS

 
GILMAN & PEVEHOUSE

130 Soura WiLLow Street, Surre 3

Kenar, ALASKA 99611
PuoneE (907) 283-2600 Fax (907) 283-2009

 

 

eyes, right worse than left. Answering Counter-Claim Defendant admits that the quoted language
came from an NTSB report. Answering Counter-Claim Defendant denies any further allegations
contained therein.

132. With regard to paragraph 132 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

133. With regard to paragraph 133 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

134. With regard to paragraph 134 of Counter-Claim, Answering Counter-Claim
Defendant admits that the NTSB reported that post-morten toxicological testing was performed by
the FAA Forensic Sciences Laboratory, which detected ethanol in Gary Knopp’s muscle at 0.011
grams per deciliter (g/uL). Answering Counter-Claim Defendant deny any further allegations
contained therein.

135. With regard to paragraph 135 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

136. With regard to paragraph 136 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

137. With regard to paragraph 137 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegation contained therein.

138. With regard to paragraph 138 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

139. With regard to paragraph 139 of Counter-Claim, Answering Counter-Claim
Defendant admits that Gregory Bell died as a result of the mid-air collision. Answering Counter-

Claim Defendant denies any further allegations contained therein.

Answer To Counter-Claim, Page 3 of 6

Wright, et al. v. Knopp, et al. ; Case No: 3:21-cv- -
Bre Bee 3:31-cV-00049-IWS Document 22 Filed 05/27/21 *Page sof @ ooo WS

 
GILMAN & PEVEHOUSE

130 Sout Witiow Street, Surre 3

Kenat, ALASKA 99611
Puone (907) 283-2600 Fax (907) 283-2009

 

 

Il. SURVIVAL STATUTE

140. With regard to paragraph 140 of Counter-Claim, Answering Defendant incorporates
by reference its answers in paragraphs 124 - 139 as if fully set forth herein.

141. With regard to paragraph 141 of Counter-Claim, the allegation is a legal conclusion
and does not require an answer.

142. With regard to paragraph 142 of Counter-Claim, Answering Counter-Claim
Defendant admits the allegations contained therein.

143. With regard to paragraph 143 of Counter-Claim, Answering Counter-Claim
Defendant admits that Gary Knopp knowingly operated an aircraft as a solo pilot without a valid
medical certificate. Answering Counter-Claim Defendant denies all further allegations contained
therein.

144. With regard to paragraph 144 of Counter-Claim, the allegation is a legal conclusion
and does not require an answer.

145, With regard to paragraph 145 of Counter-Claim, Answering Counter-Claim
Defendant admits that Gregory Bell died as a result of the mid-air collision. Answering Counter-
Claim Defendant denies any further allegations contained therein.

I. WRONGFUL DEATH

146. With regard to paragraph 146 of Counter-Claim, Answering Counter-Claim
Defendant incorporates by reference its answers in paragraphs 124 - 145 as if fully set forth herein.

147. With regard to paragraph 147 of Counter-Claim, the allegation is a legal conclusion
and does not require a response.

148. With regard to paragraph 148 of Counter-Claim, Answering Counter-Defendant

denies the allegations contained therein.

Answer To Counter-Claim, Page 4 of 6

Wright, et al. v. Knopp, et al. Case No: 3:21 -cv- |
eNCase 3:31-cv-60049-JWS Document 22 Filed 05/27/21 “Page 4 of 6 OPIS

 
GILMAN & PEVEHOUSE
Kenal, ALASKA 99611
Puone (907) 283-2600 Fax (907) 283-2009

130 Sourn Wi.iow Street, Suite 3

 

 

AFFIRMATIVE AND ADDITIONAL DEFENSES
By way of further answer and by way of further affirmative defenses, answering Counter-
Claim Defendant alleges as follows:
FIRST AFFIRMATIVE DEFENSE
Counter-Claim Plaintiffs Counter-Claim fails to state a claim for relief.
SECOND AFFIRMATIVE DEFENSE
Greg Bell, the deceased pilot, was the sole cause of this aircraft accident.
THIRD AFFIRMATIVE DEFENSE
Any damage, injury of condition, if any, was caused in whole or in part, by any intervening
and/or superseding cause for which Answering Counter-Claim Defendant is not responsible.
FOURTH AFFIRMATIVE DEFENSE
Answering Counter-Claim Defendant reserve the right to assert whatever other affirmative
defenses that may become available as discovery progresses.
PRAYER
WHEREFORE, having answered the Counter-Claim, Answering Counter-Claim
Defendant prays that the same be dismissed with prejudice; that Counter-Claim Plaintiff takes
nothing from Answering Counter-Claim Defendant; for attorney fees and costs in defending the
action; and for such other and further relief as the Court may deem proper.
Dated this 27" day of May, 2021.

Gilman & Pevehouse
Attorneys for Counter-Claim Defendants

/s/ Blaine D. Gilman
Blaine D. Gilman, ABA #: 8611112

 

Answer To Counter-Claim, Page 5 of 6

Wright, et al. v. Knopp, et al. ; Case No: 3:21-cv- -
Bre Bse 3:31-- 00040-IWS Document 22 Filed 05/27/24 Pages Ute ot IWS

 
GILMAN & PEVEHOUSE
Kenal, ALASKA 99611
PuonE (907) 283-2600 Fax (907) 283-2009

130 Soutu WiLLow Street, SurrE 3

 

 

CERTIFICATE OF SERVICE

I certify that on the 27 day of May,
2021, a true and correct copy of the
foregoing was served to all counsel of
record in the above-referenced matter
through the ECF.

/s/ Rebecca Gilman
Rebecca Gilman

Answer To Counter-Claim, Page 6 of 6

Wright, et al. vy. Knopp, et al. Case No: 3:21-cv-00049-
Case 3:31-cv-00049-3WS Document 22 Filed 05/27/21 Page 6 of 6. IWS

 
